DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/104,632, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There is no support in the provisional application for a face mask having integrated modules. Accordingly, the application is given the priority date of 12/5/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “substantially airtight” in claim 1 is a relative term which renders the claim indefinite.  The term "substantially airtight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner has interpreted substantially airtight to mean that air is more likely to flow through the valves than through the mask material. 

Regarding claim 2, the language “wherein the first module detects” renders the claim indefinite since it is claiming both an apparatus and method steps. The examiner suggests rewording the claim to read –wherein the first module is configured to—

Regarding claim 3, the language “displaying the temperature” and Indicating whether” is indefinite since it is claiming both an apparatus and method steps. The examiner suggests rewriting to read –configured to display the temperature—and –indicate whether—

Regarding claim 7, the language “wherein the microcontroller periodically transmits location data obtained from the GPS tracking chip once the first module has detected the presence of the communicable disease” renders the claim indefinite since it is claiming both an apparatus and method 

Regarding claim 16, the language “displaying the temperature” and Indicating whether” is indefinite since it is claiming both an apparatus and method steps. The examiner suggests rewriting to read –configured to display the temperature—and –indicate whether—

Regarding claim 18, the language “at least one turbine generating electric power” is indefinite since it is claiming both an apparatus and method steps. The examiner suggests rewriting to read –at least one turbine configured to generate electric power—

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by shin (US 2020/0268995), hereinafter Shin.
Regarding claim 1, Shin teaches a facemask having integrated modules (Fig. 1: 130, 140) comprising:
a panel formed from substantially airtight fabric configured to cover the mouth and nose of a wearer (Fig. 1, paragraph 5, the body is made from cotton or fiber material, the panel is substantially air impermeable in the same way as applicants since the air flows through the inhalation and exhalation valves), the panel having an inside surface (Fig. 1, surface toward the user’s face) and an outside surface (Fig. 1: surface away from user’s face);
an air permeable first socket in the panel (Fig. 1: 120);
a first module removably inserted into the first socket (Fig. 1: 140);
a first check valve restricting airflow through the first socket to an outward direction (Fig. 4: 123); and
a first filter substantially coextensive with the air permeable first socket and positioned outward (fig. 4: 142, 143) relative to the first module (Fig. 1: 140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US Pat. No. 9,169,521), hereinafter Rajagopal in view of Shin.
Regarding claim 1, Rajagopal teaches a facemask having integrated modules (Fig. 2A, Fig. 7, integrated module (Figs. 2A, 7: 400, 500, 600) comprising:
a panel formed from substantially airtight material (Col. 11: lines 22-40, the panel is substantially air impermeable in the same way as applicants since the air flows through the inhalation and exhalation valves) configured to cover the mouth and nose of a wearer (Col. 4: lines 63-67), the panel having an inside surface (surface facing the patient’s face) and an outside surface (Fig. 2A: surface away from user’s face);
an air permeable first socket in the panel (Fig. 7: attachment location for filter);
a first module removably inserted into the first socket; (Fig. 2A, Fig. 7:400, 500, 600)
a first check valve restricting airflow through the first socket to an outward direction (Col. 11: lines 33-36); and
a first filter substantially coextensive with the air permeable first socket (Col. 11: lines 30-35, Fig. 2A, 2B and 7) and positioned outward relative to the first module (Fig. 2A, 7).
Rajagopal does not disclose the material of the panel. 
However Shin teaches a facemask having integrated modules (Fig. 1) comprising:
a panel formed from substantially airtight fabric configured to cover the mouth and nose of a wearer (Fig. 1, paragraph 5, the body is made from cotton or fiber material, the panel is substantially air impermeable in the same way as applicants since the air flows through the inhalation and exhalation the panel having an inside surface (Fig. 1, surface toward the user’s face) and an outside surface (Fig. 1: surface away from user’s face)
It would have been obvious to a person of ordinary skill in the art to have provided Rajagopal with the facemask panel being made from a substantially airtight fabric as taught by Shin since Shin discloses that a fabric material is a common material for use in a face mask and the use of a known material based on its suitability for its intended use in not inventive. (MPEP 2144.07)

Regarding claim 2, Rajagopal in view of Shin teaches the facemask having integrated modules of claim 1 and Rajagopal further teaches wherein the first module detects a presence of a communicable disease in air flowing through the first socket. (Fig. 2B, result 208, Col. 14: lines 60- Col. 14: line 2)

Regarding claim 3, Rajagopal in view of Shin teaches the facemask having integrated modules of claim 2 and Rajagopal further teaches comprising a thermometer. (Col. 16: lines 50-55)

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal in view of Shin and further in view of Fabian et al (US 2018/0078798), hereinafter Fabian.
Regarding claim 4, Rajagopal in view of Shin teaches a facemask having integrated modules of claim 3, and Rajagopal further discloses a display indicating whether the first module has detected the presence of the communicable disease. (Col. 13: line 65- Col. 14: line 6)
Rajagopal is silent as to the location of the display and displaying the temperature measured by the thermometer.
However, Fabian teaches a facemask having a thermometer (paragraph 77, a body temperature sensor) and comprising a view screen on the facemask indicating parameters of the device. (Paragraph 135)

It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Rajagopal in view of Shin with the facemask displaying a temperature measured by the thermometer in order to display information to a user or to people in proximity to the user. (paragraph 135)

Regarding claim 5, Rajagopal in view of Shin teaches the facemask having integrated modules of claim 3, but does not disclose a microphone or an earpiece having a speaker.
Fabian teaches a facemask (Fig. 2) which has a microphone on the inside surface of the panel (Paragraph 134, microphone 444 located within mask), at least one earpiece having a speaker (paragraph 137, earphones 212), and a microcontroller providing wireless communication. (paragraph 134, electronics system 400, Paragraph 137, module 462, part of electronics system 400)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Rajagopal in view of Shin with the microphone and earpiece having a speaker and a microcontroller providing wireless communication as taught by Fabian in order to allow mobile phone functionality in the mask. (paragraph 137)

Regarding claim 6, Rajagopal in view of Shin and Fabian teaches the facemask having integrated modules of claim 5 and Fabian further teaches a GPS tracking chip. (Paragraph 146, 147)
It would have been obvious to have added the GPS tracking chip to the facemask of Rajagopal and Shin as taught by Fabian to identify trends affecting populations of people. (Paragraph 146)

Claims 7-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal in view of Shin, further in view of Fabian and further in view of Chung (US 2012/0065483), hereinafter Chung.
Regarding claim 7, Rajagopal in view of Shin and Fabian teaches the facemask having integrated modules of claim 6, and Fabian teaches wherein the microcontroller transmits location data obtained from the GPS tracking chip. (paragraph 146, paragraph 308) Fabian further teaches using information to identify an outbreak of a contagious disease (Paragraph 146) but does not disclose wherein the microcontroller periodically transmits location data obtained from the GPS tracking chip once the first module has detected the presence of a the communicable disease. 
However, Chung teaches a method and system for the detection and identification of a disease wherein (paragraph 57, paragraph 63) the microcontroller periodically transmits location data obtained from the GPS tracking chip once the first module has detected the presence of the communicable disease. (fig. 5, Paragraph 57)
It would have been obvious to a person of ordinary skill in the art to have provided Rajagopal in view of shin and Fabian with the transmission of location data as taught by Chung in order to that propagation of the disease can be prevented. (paragraph 100)

Regarding claim 8, Rajagopal in view of Shin, Fabian and Chung teaches the facemask having integrated modules of claim 7, and Fabian further teaches comprising a heart rate monitor. (paragraph 128)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the mask of Rajagopal in view of Shin, Fabian and Chung to include a heart rate monitor as taught by Fabian in order to monitor physiological properties of the user. (paragraph 128)

Regarding claim 9, Rajagopal in view of Shin Fabian and Chung teaches the facemask having integrated modules of claim 8, and Rajagopal further teaches a second module (Col. 11: lines 37-40, intake valve) but does not teach a second module removably inserted into an air permeable second socket, a second filter and a second check valve. 
However Shin teaches a mask having integrated modules (Fig. 1: modules 130 and 140) having a second module (fig. 1: 130) removably inserted (paragraph 42) into an air permeable second socket (Fig. 1: 110), a second filter (Fig. 2: 132, 133) substantially coextensive with the second socket (Fig. 1, Fig. 2); and
a second check valve restricting airflow through the second socket to an inward direction. (Fig. 2: 113)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Rajagopal to have a second module including a filter and check valve as taught by Shin in order to also filter particles from inhaled air. (Paragraphs 43, 46)

Regarding claim 10, Rajagopal in view of Shin, Fabian and Chung teaches the facemask having integrated modules of claim 9 and Shin further teaches wherien the first check valve is integrated into the first module and the second check valve is integrated into the second module. (Figs. 2 and 4)

Regarding claim 11,Rajagopol in view of Shin, Fabian and Chung teaches and further teaches the facemask having integrated modules of claim 10, wherien the socket is on the inside of the panel. (See Fig. 7 of Rajagopal and Fig. 1 of Shin, the socket goes through the mask and so would be on the inside of the panel.)

Regarding claim 12, Rajagopal in view of Shin, Fabian and Chung teaches the facemask having integrated modules of claim 11 further comprising a saliva sensor on the inside surface of the panel. (Rajagopal teaches that the sample is received from fluid from inside the mask through the fluid system which is then analyzed. Col. 11: lines 5-15)

Regarding claim 13, Rajagopal in view of Shin, Fabian and Chung teaches the facemask having integrated modules of claim 12, and Rajagopal further teaches  at least one airflow sensor.(Col. 11: line 30)

Regarding claim 14, Rajagopal in view of Shin, Fabian and Chung teaches the facemask having integrated modules of claim 13 and Fabian further teaches an optical head mounted display. (paragraph 135)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Rajagopal in view of Shin with the for the optical head mounted display in order to display information to a user or to people in proximity to the user. (paragraph 135)

Regarding claim 16, Rajagopal in view of Shin, Fabian and Chung teaches the facemask having integrated modules of claim 14, 
Rajagopal further discloses a display indicating whether the first module has detected the presence of the communicable disease. (Col. 13: line 65- Col. 14: line 6)
Rajagopal is silent as to the location of the display and displaying the temperature measured by the thermometer.
a facemask having a thermometer (paragraph 77, a body temperature sensor) and comprising a view screen facing outward on the mask indicating parameters of the device. (Paragraph 135)
Therefore, the combination of Rajagopal and Shin with Fabian teaches a view screen on the facemask displaying the temperature measured by the thermometer, and indicating whether the first module has detected the presence of the communicable disease.
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Rajagopal in view of Shin with the facemask displaying a temperature measured by the thermometer in order to display information to a user or to people in proximity to the user. (paragraph 135)


Allowable Subject Matter
Claims 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 15 and 17, the prior art does not disclose the facemask having integrated modules of claim 14, wherein the module comprises an upper section formed from the first filter integrated into an outer layer, an inner moisture capturing layer comprising a plurality of longitudinal hydrophobic ridges, the first check valve located between the outer layer and the inner moisture capturing layer, wherein each of the ridges includes a heat sink fin extending from inside the hydrophobic ridge and through the first check valve and the outer layer; and
a lower section comprising an outer layer having a lower check valve limiting airflow to an inward direction through the lower section, and an inner layer comprising a water soluble medicament.
Regarding claim 18, the prior art of record does not teach the facemask having integrated modules of claim 14, but does not disclose at least one turbine generating electric power from airflow through at least one air permeable socket in combination with all of the other features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.